Order unanimously affirmed, without costs of this appeal to any party. Memorandum: Our affirmance is without prejudice to the rights of the defendants, who are to 'be added by supplemental summonses and amended complaints, to object to being made parties to these actions. Indeed, we do not reach the procedural questions as to whether they can lawfully be added. Inasmuch as they are not parties to the present motion our determination is not binding on them.- It simply appears to us, upon a prima facie examination of the papers, that they “ ought to be [parties] if complete relief is to be accorded to those already parties” (Civ. Prae. Act, § 193, subd. 1). The order is also without prejudice to a motion by defendants to consolidate with the present actions an action which may now be pending in Supreme Court, Ontario County, instituted by Harold J. Van Opdorp, as trustee in bankruptcy of Lamplighter, Inc., against the defendants-respondents. (Appeal from order of Monroe Special Term granting defendants’ motion to direct plaintiff to issue supplemental summonses and the amendment of the complaints and granting a stay.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.